Citation Nr: 1403888	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO. 10-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether the reduction in the evaluation of service-connected prostate cancer from 100 percent to 40 percent effective August 1, 2009, was proper. 

2. Entitlement to a rating in excess of 40 percent for service-connected residuals of prostate cancer.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel








INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

By way of background, the RO reduced the Veteran's rating for service-connected residuals of prostate cancer from 100 percent to 40 percent in the May 2009 rating decision, effective from August 1, 2009. Accordingly, the first issue on appeal is whether the May 2009 rating reduction was proper. See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). However, the Board finds that during the course of the appeal the Veteran has made statements disagreeing with both the rating reduction as well as the newly assigned rating of 40 percent. Specifically, in his notice of disagreement the Veteran stated that he disagreed with the rating reduction, while in his substantive appeal the Veteran specifically stated that he believed his rating for prostate cancer should be increased and stated that his symptoms were worse than those described by the RO.

Further, the issue of an increased rating has been adjudicated by the agency of original jurisdiction. In the June 2010 statement of the case, the RO determined not only that the rating reduction was proper, but also concluded that a rating of 40 percent more closely approximated the Veteran's disability picture. The issue was also specifically adjudicated in an October 2013 supplemental statement of the case, where the RO found that a rating in excess of 40 percent for residuals of prostate cancer was not warranted. In light of the Veteran's statements indicating disagreement with his rating level, as separate from the rating reduction, and the fact that the issue has twice been adjudicated by the agency of original jurisdiction, the Board finds that a claim for a rating in excess of 40 percent for service-connected residuals of prostate cancer is also before the Board.

The Veteran has complained of erectile dysfunction as a result of his residuals of prostate cancer. However, the Veteran is already service-connected for erectile dysfunction as secondary to his type II diabetes mellitus, and is receiving special monthly compensation for the loss of use of a creative organ. See  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.310, 3.350(a). As such, the Veteran has already been compensated for his erectile dysfunction.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
  

FINDINGS OF FACT

1.  A rating decision proposing to reduce the Veteran's evaluation assigned for prostate cancer was issued on February 10, 2009; the accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.

2.  On May 4, 2009, the Veteran was notified of the rating decision implementing the final reduction in the evaluation assigned for prostate cancer residuals, from 100 percent to 40 percent, effective August 1, 2009.

3.  At the time of the May 2009 rating decision, lay and medical evidence showed no evidence of local reoccurrence or metastasis and the predominant residuals involved voiding dysfunction, to include urinary leakage and frequency.

4. Prior to November 18, 2010, the Veteran's residuals of prostate cancer were manifested by incontinence requiring the wearing of absorbent materials that must be changed two to four times per day, urinary frequency with daytime voiding intervals of less than one hour, and awakening to void five or more times per night; but not by incontinence requiring the wearing of absorbent materials that must be changed five or more times per day or requiring the use of an appliance.

5. From November 18, 2010 forward, the Veteran's residuals of prostate cancer were manifested by the use of an appliance.

6. The Veteran's residuals of prostate cancer does not present an exceptional or unusual disability picture.

7. Evidence of unemployability based on the Veteran's residuals of prostate cancer has not been submitted.


CONCLUSIONS OF LAW

1. The reduction in the rating for residuals of prostate cancer from 100 percent to 40 percent effective August 1, 2009, was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  The criteria for a rating in excess of 40 percent, prior to November 18, 2010, for residuals of prostate cancer have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

3.  The criteria for a rating of 60 percent, but no higher, from November 18, 2010 forward for residuals of prostate cancer have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.326(a) (2013).

A. Duty to Notify

Claims involving rating reductions and claims for increased ratings have separate notice requirements. 38 C.F.R. §§ 3.105(e), 3.159. Specifically, disagreements with a reduction in rating do not constitute an application for benefits, and as such the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to those claims. Instead, rating reductions are governed by a separate set of notice requirements. 38 C.F.R. § 3.105(e). In light of these differing requirements, the Board will first address the notice requirements for a rating reduction, and then the notice requirements for an increased rating claim. 



1. Rating Reduction

Generally, when a rating reduction is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared. 38 C.F.R. § 3.105(e). This proposed rating must set forth all of the material facts and reasons for the proposed reduction. Id. The Veteran must be notified of the contemplated action and the detailed reasons therefore at the Veteran's latest address of record. Id. The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level. Id. The Veteran must also be informed of the right to a predetermination hearing, if requested within 30 days of the date of notice. 38 C.F.R. § 3.105(i)(1).

If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran. 38 C.F.R. § 3.105(e), (i). 

In the present case, the rating reduction at issue results in a reduction of compensation benefits, and therefore VA has a duty to comply with the applicable notice requirements. 38 C.F.R. § 3.105(e). Turning to the notice provided, a February 2009 letter informed the Veteran of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days. The letter was accompanied by a proposed rating decision outlining in detail the material facts and the reasons behind the proposed reduction. The Veteran submitted no new evidence during the 60 day period, nor was a request for a predetermination hearing submitted within the 30 day period.

As the Veteran did not submit additional evidence or request a predetermination hearing, VA properly provided written notice of the final action in the form of a May 2009 rating decision, which reduced the Veteran's rating from 100 percent to 40 percent. In that rating decision, the RO notified the Veteran of the final decision, as well as the rationales and evidence supporting it.

As VA provided proper notice of the proposed rating and the right to a predetermination hearing, allowed the requisite period of time for the submission of additional evidence, and notified the Veteran of the final decision, the Board finds that VA has satisfied the notice requirements for a rating reduction.

The Board notes that VA benefits recipients are to be afforded greater protections in instances where a rating has been in effect at the same level for more than 5 years. 38 C.F.R. § 3.344(a)-(c). In this case, the Veteran was granted service connection for prostate cancer with a rating of 100 percent effective January 8, 2008. The 100 percent rating was reduced to 40 percent effective August 1, 2009. As such, the Veteran's rating was in effect at the same level for approximately one year and seven months, and thus the greater protections for benefits in effect for longer than 5 years are inapplicable in this case. See 38 C.F.R. § 3.344(c). 

2. Increased Rating

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Generally, errors in VCAA notice are not presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue. Shinseki v. Sanders, 556 U.S. 396, 410-12 (2009). However, with respect to increased rating claims, when no notice has been provided VA bears the burden of demonstrating that the lack of notice was not prejudicial. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-07 (2010). Prejudice as a result of lack of notice may be rebutted if the claimant has shown an understanding of what is necessary to substantiate the claim, a reasonable person would understand what is necessary to substantiate the claim even without notice, or the benefit may be awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009); Vazquez-Flores v. Peake, 21 Vet. App. 37, 46 (2008), rev'd on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, proper notice concerning what is required to substantiate a claim for an increased rating was not issued. As such, the burden is on VA to show the lack of notice is not prejudicial. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 106-07 (2010). To that end, the Board finds that the Veteran has demonstrated that he understands what evidence is necessary to substantiate his claim for an increased rating despite the lack of notice. In his statements, the Veteran repeatedly argued that his symptoms were more severe than the RO had determined in the rating decisions or the statement of the case, and specifically argued in his August 2008 substantive appeal that his rating should be increased. The Veteran repeatedly noted that he was forced to change absorbent materials more often than VA had stated he did, and repeatedly referenced the fact that his urinary dysfunction either would eventually or did require the use of an appliance. 
The Veteran also submitted several medical records from VA medical centers attesting to the frequency of his urinary incontinence, the number of absorbent pads he is required to use per day, and a November 18, 2010 surgery he had to insert an appliance required by his incontinence. Based on the Veteran's statements regarding the increased severity of his symptoms and the medical evidence he submitted during the course of the appeal, the Board finds that the Veteran has shown an understanding of the evidence necessary to substantiate a claim for an increased rating, and as such the Veteran was not prejudiced by the lack of notice with respect to his claim for an increased rating. As there was no prejudice, the Board finds it may adjudicate the Veteran's claim on the merits.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private medical records have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2008 and October 2008. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for a restoration of his 100 percent rating and a rating in excess of 40 percent for residuals of prostate cancer. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Tucker v. Derwinski, 2 Vet. App. 201 (1992). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Merits of the Claim

The Veteran contends that he is entitled to a restoration of his 100 percent rating for prostate cancer, which was reduced to a 40 percent rating for residuals of prostate cancer effective August 2009. The Veteran additionally argues that he is entitled to a rating in excess of 40 percent for residuals of prostate cancer.

First, the Board finds that the reduction of the Veteran's disability rating from 100 percent to 40 percent for residuals of prostate cancer was proper, and that at the time of the reduction a rating of 40 percent for residuals of prostate cancer was appropriate. Second, the Board finds that a rating of 60 percent, and no higher, from November 18, 2010 forward for residuals of prostate cancer is warranted. Each issue will be addressed in turn.

A. Rating Reduction

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). However, if the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well. Collier v. Derwinski, 2 Vet. App. 247 (1992). The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered. Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran. In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Veteran's prostate cancer was rated under Diagnostic Code 7528, malignant neoplasms of the genitourinary system, and he was assigned a 100 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7528. Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating. Id. If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding dysfunction or renal dysfunction. Id.

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating for; the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating; and the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating. Id.

Urinary frequency is rated as follows: daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating; daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent rating; and daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent rating. Id.
Obstructed voiding is rated as follows: urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of (1) post-void residuals greater than 150 cubic centimeters (cc), (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc per second), (3) recurrent urinary tract infections secondary to obstruction, (4) stricture disease requiring periodic dilatation every two to three months warrants a 10 percent rating; and obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable rating. Id.

First, the Board finds that the preponderance of the evidence is against restoration of the 100 percent rating for prostate cancer. 38 C.F.R. § 4.115b, Diagnostic Code 7528; Brown, 5 Vet. App. at 420-21. The May 2009 reduction was based on the October 2008 VA examination, which was conducted approximately 8 months after the last instance of surgical treatment for the Veteran's prostate cancer, namely the February 2008 prostatectomy. At the time of the May 2009 rating decision, there was no medical or lay evidence of recurrence or metastasis of the Veteran's prostate cancer, nor has there been evidence of recurrence or metastasis post-reduction. Dofflemeyer, 2 Vet. App. 277. In accordance with the rating schedule, such absence of recurrence or metastasis after 6 months requires that the rating be revisited and any residuals be rated as either voiding or renal dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. 

Further, the removal of the Veteran's prostate cancer constitutes clear and objective medical evidence of an improvement in the Veteran's disability level, as his disability rating was based entirely on the presence of prostate cancer. See Brown, 5 Vet. App. at 420-21. As the medical and lay evidence indicates the reduction was appropriate under both the rating schedule and the law governing rating reductions generally, the Board finds the reduction was proper.

Second, for the reasons outlined below, the Board finds that a rating of 40 percent for residuals of prostate cancer was appropriate at the time of the rating reduction in May 2009. The Veteran received a rating of 40 percent for urinary frequency characterized by daytime voiding intervals of less than one hour, or awakening to void five or more times per night.

Looking at the medical evidence in the claims folder at the time of the reduction, the June 2008 and October 2008 VA examiners both noted that the Veteran complained of daytime voiding approximately 10 to 12 times and nighttime voiding approximately 6 to 8 times. It was also noted in the examinations and in VA treatment records that the Veteran's incontinence required him to use absorbent materials that needed to be changed approximately 3 times a day. These medical records are corroborated by the Veteran's lay statements, in which he has indicated frequent daytime and nighttime voiding, being forced to wear absorbent materials, and having to change those absorbent materials 3 to 4 times a day. These statements are competent as these symptoms are lay observable, and there is no evidence indicating the statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). At the time of the rating reduction, neither the medical nor the lay evidence indicated that the Veteran's incontinence required an appliance or the use of absorbent materials that needed to be changed five or more times per day.

Based on this evidence, a rating in excess of 40 percent at the time of the reduction was not warranted. There is no indication in the medical records that the Veteran suffered from renal dysfunction as a result of his prostate cancer, and the June 2008 VA examiner specifically found as such. The Veterans also at no point complained of renal dysfunction or symptoms thereof in his lay statements, and in fact exclusively framed his symptoms in terms of voiding dysfunction.

Turning to the other available ratings under the category of voiding dysfunctions, the medical evidence at the time of the reduction contained no indication that the Veteran's incontinence required the use of an appliance, or that it required the use of absorbent materials that needed to be changed 5 or more times per day. The Veteran mentioned on several occasions the possibility of having an appliance surgically inserted in order to help with his incontinence, but at no point at the time of the reduction had the Veteran stated he actually required the use of an appliance. Further, the Veteran consistently and clearly indicated that he was required to wear absorbent materials that he changed 3 to 4 times per day, which does not rise to the level of severity contemplated by a 60 percent rating for voiding dysfunction. As the lay and medical evidence as of the May 2009 reduction did not support a rating higher than 40 percent for either renal or voiding dysfunctions, the Board finds that the 40 percent rating assigned was proper. 

In summary, the evidence supports a finding that the reduction from a 100 percent rating to a 40 percent rating effective from August 1, 2009, was warranted, and that at the time, a rating in excess of 40 percent was not warranted. See 38 C.F.R. § 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For the reasons stated, the claim for a restoration of a 100 percent rating for prostate cancer is denied.

B. Increased Rating Claim

The Veteran contends that he is entitled to a rating in excess of 40 percent for service-connected residuals of prostate cancer. The Board finds that the Veteran is entitled to a rating of 60 percent, but no higher, from November 18, 2010 forward, for residuals of prostate cancer. The criteria for an extraschedular rating or a total disability rating based on individual unemployability (TDIU) have not been met.

1. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board finds that a staged rating of 60 percent, and no higher, from November 18, 2010 forward, is warranted. Looking at the medical evidence, VA treatment records from November 2010 show that the Veteran had surgery on November 18, 2010 to install a male sling, the purpose of which is to improve or eliminate the Veteran's urinary incontinence. As such, the male sling is an appliance for the purposes of rating voiding dysfunctions. Notice of Final Regulation, 59 Fed. Reg. 2523-01 (Jan. 18, 1994). There are no medical records prior to November 2010 indicating that the Veteran's urinary incontinence required the use of an appliance.

The Veteran submitted two lay statements in February 2010 indicating that his incontinence had reached the point where it required the use of an appliance, and that he had plans to have one surgically implanted. In his August 2010 substantive appeal, the Veteran specifically stated he had planned a surgery to insert an appliance in order to improve his urinary incontinence. Finally, in a December 2011 lay statement the Veteran stated that he had an appliance inserted to improve his incontinence, which is consistent with the medical evidence. All of these lay statements are competent and there is no indication that the statements are not credible. Based on the medical and lay evidence of record, the Veteran's current urinary leakage requires the use of an appliance and therefore meets the criteria for a 60 percent rating for continual urine leakage. 38 C.F.R. § 4.115a.

Turning to the issue of staging, the objective medical evidence of record establishes that the Veteran had surgery to install an appliance for his urinary leakage on November 18, 2010. Prior to that date, there is no medical evidence indicating that the Veteran had at any time required an appliance due to his urinary incontinence. This is corroborated by the Veteran's own lay statements, as the Veteran at no point prior to the November 2010 surgery actually had the use of an appliance. The statements of record prior to November 2010 only discuss the option of surgery or the fact that the surgery to insert the appliance had been scheduled. It was not until the December 2011 lay statement that the Veteran indicated that an appliance had in fact been inserted. As such, the evidence of record shows that a 60 percent rating is warranted from November 18, 2010 forward. 

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. First, the Veteran has exclusively characterized his residuals of prostate cancer as a voiding dysfunction, as have the VA medical examiners and VA treatment records. Accordingly, the Veteran's voiding dysfunction is the predominant dysfunction, and any residuals of prostate cancer that are present must be rated according to the rating criteria for voiding dysfunctions. 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note. A rating higher than 60 percent is not available under the evaluations for voiding dysfunctions. 38 C.F.R. § 4.115a, Voiding Dysfunctions. 

Even assuming the voiding dysfunction is not the predominant one, as stated previously, there is no lay or medical evidence of record that the Veteran has renal dysfunction characterized by regular dialysis, precluding more than sedentary activity from persistent edema or albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems. See 38 C.F.R. § 4.115a, Renal Dysfunction. Nor is there any evidence of record indicating the Veteran has persistent edema and albuminuria with BUN 40 to 80mg%, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion. Id. 

The Veteran has been diagnosed with Chronic Kidney Disease, Stage III. However, VA treatment records consistently note creatinine levels to be stable at 1.4 to 1.6, and link his renal dysfunction to hypertension and type II diabetes mellitus, as opposed to residuals of prostate cancer. The VA treatment records also consistently note that the Veteran does not experience fatigue, weakness, anorexia, or weight loss. While the June 2008 VA examiner did not some weight loss, he also noted that the weight loss was less than 10 percent of the Veteran's baseline. Further, that examiner also came to the conclusion that while there was some renal insufficiency, it was not related to the Veteran's prostate cancer. The Veteran has also exclusively framed his complaints in terms of voiding dysfunctions, whether frequency or leakage, and has at no time mentioned renal dysfunctions or the symptoms associated therewith. As such, the preponderance of the evidence is against a higher rating under the rating criteria for renal dysfunction.

All potentially applicable diagnostic codes have been considered, and there is no basis on which to assign an evaluation in excess of the rating assigned herein for the Veteran's residuals of prostate cancer. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, a rating of 60 percent, and no higher, from November 18, 2010 forward is warranted.

2. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected residuals of prostate cancer is manifested by urinary incontinence requiring the use of an appliance and the wearing of absorbent materials that must the changed two to four times per day. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the ratings of the genitourinary systems for dysfunctions and diagnoses. See 38 C.F.R. §§ 4.115a. 4.115b. Diagnostic Code 7528 specifically states that residuals of malignant neoplasms of the genitourinary systems should be rated as voiding dysfunctions or renal dysfunctions as provided in the rating schedule for dysfunctions of the genitourinary system. See 38 C.F.R. § 4.115b, Diagnostic Code 7528. The rating schedule for dysfunctions of the genitourinary system, and specifically those provisions relating to voiding dysfunctions, contemplates urinary frequency, urinary leakage requiring the use of an appliance, and urinary leakage requiring the wearing of absorbent materials that must be changed two to four times per day. 38 C.F.R. § 4.115a.

Given the variety of ways in which the rating schedule for dysfunctions of the genitourinary system contemplates voiding dysfunctions, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is urinary leakage requiring the use of an application and the wearing of absorbent materials that must be changed two to four times a day. In short, there is nothing exceptional or unusual about the Veteran's residuals of prostate cancer because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his residuals of prostate cancer has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected residuals of prostate cancer do not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

3. TDIU

The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). However, in this case, the Veteran has at no point in the appeal either submitted a formal application for TDIU benefits or indicated that his service-connected residuals of prostate cancer interfere with his ability to obtain or maintain gainful employment. As no evidence of unemployability has been submitted, the Board finds that the issue of TDIU has not been raised either formally or by the record.


ORDER

The reduction in rating of service-connected prostate cancer from 100 percent to 40 percent effective August 1, 2009, was proper.

Entitlement to a rating in excess of 40 percent for residuals of prostate cancer prior to November 18, 2010 is denied.

Entitlement to a rating of 60 percent, but no higher, for residuals of prostate cancer from November 18, 2010, forward is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


